Order reversed, with ten dollars costs and disbursements to the appellant, and the motion granted, with ten dollars costs, said costs and disbursements to be paid by the attorney for the respondent personally, and the affidavit of the respondent verified March 29, 1932, stricken from the record. The matter of the conduct of respondent’s attorney who prepared the affidavit and submitted it to the court is referred to the Association of the Bar of the City of New York. No opinion. Present >— Finch, P. J., Merrell, McAvoy, Martin and Townley, JJ.